Case 2:18-cv-00172-M-BR Document 17 Filed 09/10/21                    Page 1 of 2 PageID 1033



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                    AMARILLO DIVISION


MICHAEL ANTHONY PENA,                             §
                                                  §
       Petitioner,                                §
                                                  §
v.                                                §           2:18-CV-172-M
                                                  §
DIRECTOR,                                         §
Texas Department of Criminal Justice,             §
Correctional Institutions Division,               §
                                                  §
       Respondent.                                §



     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
              and DENYING CERTIFICATE OF APPEALABILITY

       The United States Magistrate Judge entered Findings, Conclusions and Recommendation

in this case, to which no objections have been filed. The undersigned United States Chief District

Judge has reviewed the Findings, Conclusions and Recommendation for plain error. Finding none,

the undersigned Chief District Judge ACCEPTS the Findings, Conclusions and Recommendation

of the Magistrate Judge.

       Considering the record in this case, the Court DENIES a certificate of appealability. The

Court accepts and incorporates by reference the Magistrate Judge’s Findings, Conclusions and

Recommendation filed in this case in support of its finding that petitioner has failed to show (1)

that reasonable jurists would find this Court’s “assessment of the constitutional claims debatable

or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states a valid

claim of the denial of a constitutional right” and “debatable whether [this Court] was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
Case 2:18-cv-00172-M-BR Document 17 Filed 09/10/21                    Page 2 of 2 PageID 1034



     In the event petitioner files a notice of appeal in this case:

     ( )     petitioner will proceed in forma pauperis on appeal.

     (X)     petitioner will need to pay the $505.00 appellate filing fee or submit a
             motion to proceed in forma pauperis.

     SO ORDERED this 10th day of September, 2021.




                                              2 of 2
